           Case 1:14-cv-09126-ALC Document 114 Filed 01/04/19 Page 1 of 1


      f




                                    UNITED STATES                                  WRITER & DIRECT DIAL
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                   HOWARD A. FISCHER
                             NEW YORK REGIONAL OFFICE                                (212) 336-0589
                              BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                    NEW YORK, NEW YORK 10281-1022




                                               January 4, 2019

SUBMITTED VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Court, S.D.N.Y.
40 Foley Square, Room 435
New York, New York 10007

          Re: Securities & Exchange Commission (“SEC”) v. Thompson, et al., 14 CV 9126 (ALC)

Dear Judge Carter:

       We write pursuant to the Court’s Order of October 5, 2018 [Docket Entry 109] to advise
the Court of the status of this matter. As the Court is aware, on November 28, 2018, the Court
entered Judgment as to Defendant Jay Fung (Docket Entry 113).

        After discussions with counsel for defendant Anthony J. Thompson (“Thompson”), the
SEC was under the impression that Thompson would agree to the proposed settlement of the
above-captioned matter. On November 16, 2018, the SEC sent Thompson’s counsel settlement
papers for execution. However, as executed settlement documents have not been returned, the SEC
is ready to proceed with the rest of the discovery phase, and is prepared to propose a schedule for
doing so (including motion practice related to, among other, Thompson’s discovery failures) at
next week’s January 8, 2019 prehearing conference.


                                               Respectfully submitted,

                                               s/ Howard A. Fischer
                                               Howard A. Fischer
                                               Senior Trial Counsel

cc:       All defendants (via ECF)
